            Case 1:21-cv-00260-PB Document 16-1 Filed 07/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                   )
SECURITIES AND EXCHANGE                            )
COMMISSION,                                        )
                Plaintiff,                         )
                                                   )
v.                                                 )   1:21-cv-260-PB
                                                   )
LBRY INC.,                                         )
                        Defendant,                 )
                                                   )
LBYR FOUNDATION INC.,                              )
                                                   )
                        Defendant-Intervenor.      )
                                                   )

                        DECLARATION OF ADRIAEN M. MORSE JR.

I, Adriaen M. Morse Jr., do hereby depose and state as follows:

       1.       My office address, telephone number, and email are as follows:

                Arnall Golden Gregory LLP
                1775 Pennsylvania Avenue, NW, Suite 1000
                Washington, DC 20006-4698
                (202) 677-4058
                adriaen.morse@agg.com

       2.       I am admitted to practice in the following courts:

                a.   Courts in the Commonwealth of Virginia (1995)
                b.   Courts in the State of California (1997)
                c.   Courts in the District of Columbia (2003)
                d.   United States Court of Appeals for the Armed Forces (1996)
                e.   United States Court of Appeals for the Fourth Circuit (1998)
                f.   United States Court of Appeals for the District of Columbia Circuit (2020)
                g.   United States District Court for the Southern District of California (1997)
                h.   United States District Court for the Eastern District of Virginia (1999)
                i.   United States District Court for the Western District of Virginia (1999)
                j.   United States District Court for the District of Columbia (2007)
                k.   United States District Court for the District of Maryland (2011)

       3.       I am in good standing and eligible to practice in each of the Courts listed above.



                                                                                            17745191.1
            Case 1:21-cv-00260-PB Document 16-1 Filed 07/02/21 Page 2 of 2




       4.       I am not currently suspended or disbarred in any jurisdiction.

       5.       I have never been denied admission practice before any court. There are no

                pending disciplinary matters in which I am involved. I do not have prior felony or

                misdemeanor criminal convictions.

       6.       I do not have any prior denials or revocations of pro hac vice status in any court.

I declare under penalty of perjury that the foregoing is true and accurate.

Executed on July 1, 2021.


                                                     /s/ Adriaen M. Morse Jr.
                                                  Adriaen M. Morse Jr.




                                                  2
                                                                                            17745191.1
